DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive.  Applicant’s argument on page 9 of the brief that the art of record fails to disclose identifying, by the computing system, the portion of video content as a program segment rather than an advertisement segment based at least on a number of unique reference identifiers within the list of other portions of video content relative to a total number of reference identifiers within the list of other portions of video content is understood, but he examiner disagrees.  Wright (fig. 3, paragraphs 39-40) discloses wherein each episode is identified by a sequence of signatures comprising a number of unique signatures and a “bumper” signature.  So an episode is identified based on a number of unique signatures (i.e. 2) relative to (considered in relation to) a total number of reference identifiers (i.e. 3 total to identify that episode).

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 .S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 2021/0377603), hereinafter referred to as Wright, in view of McMillian (US 2014/0282671), hereinafter referred to as McMillian.

7.	Regarding claim 1, Wright discloses a method comprising: obtaining, by a computing )system, fingerprint repetition data for a portion of video content, wherein the fingerprint repetition data comprises a list of other portions of video content matching the portion of video content and respective reference identifiers for the other portions of video content (fig. 1-3, paragraphs 16-17 wherein system performs comparing the monitored signature(s) to one or more reference signatures corresponding to known (e.g., reference) media source feeds);
identifying, by the computing system, the portion of video content as a program segment rather than an advertisement segment based at least on a number of unique reference identifiers within the list of other portions of video content relative to a total number of reference identifiers within the list of other portions of video content (fig. 1-3, paragraphs 39-42 wherein each episode is identified by a sequence of signatures comprising a number of unique signatures and a “bumper” signature. So an episode is identified based on a number of unique signatures (i.e. 2) relative to (considered in relation to) a total number of reference identifiers (i.e. 3 total to identify that episode));
and determining, by the computing system, that the portion of video content corresponds to a program specified in an electronic program guide using a timestamp of the portion of video content (fig. 1-3, paragraphs 31 and 34 wherein a duration of the signature match corresponding to the length of the matched media segment in the matched reference media asset, and a timestamp corresponding to a position (e.g., starting position) of the matched media segment in the matched reference asset).
However Wright is silent in regards to disclosing based on the identifying of the portion of video content as a program segment and the determining that the portion of video content corresponds to the program, storing, by the computing system, an indication of the portion of video content in a data file for the program.  
McMillan discloses based on the identifying of the portion of video content as a program segment and the determining that the portion of video content corresponds to the program, storing, by the computing system, an indication of the portion of video content in a data file for the program (fig. 1-3, paragraph 115 wherein system generates a unique media identifier (e.g., a media identifier not used to identify any other media) and stores the generated media identifier in the signature database in association with the selected signature).  McMillian (paragraph 104) provides motivation to combine the references wherein system continues receiving media and generating and/or updating the reference log(s).  All of the elements are known.  Combining the references would yield the instant claims wherein identifiers for portions of a video program can be generated for storage and future use.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

8.	Regarding claim 2, McMillian discloses the method of claim 1, wherein obtaining the fingerprint repetition data comprises searching for matches to fingerprints of the portion of video content within a video database so as to obtain the list of other portions of video content (fig. 1-3, paragraphs 26-27 and 75 wherein system features a lineup containing a listing of programs being presented at the times and media sources accessible to the presentation site).

9.	Regarding claim 3, Wright discloses the method of claim 1, wherein identifying the portion of video content as a program segment rather than an advertisement segment based at least on the number of unique reference identifiers relate to the total number of reference identifiers comprises determining that a ratio of the number of unique reference identifiers to the total number of reference identifiers satisfies a threshold (fig. 1-3, paragraphs 18-19, 30 and 39 wherein media assets can be identified via unique media identifiers (e.g., a name of the media asset, a metadata tag, etc.)). 

10.	Regarding claim 4, McMillian discloses the method of claim 1, further comprising obtaining logo coverage data for the portion of video content, wherein the logo coverage data is indicative of a percent of time that a logo overlays the portion of video content, and wherein the identifying the portion of video content as a program segment rather than an advertisement segment is further based on the logo coverage data (fig. 1-3, paragraph 55-56 wherein the logo identifier may log an event that indicates a time period of program media as being between a start time of detection of the logo in the media and a next end time of detection of the logo in the media).

11.	Regarding claim 5, McMillian discloses the method of claim 4, wherein the identifying the portion of video content as a program segment rather than an advertisement segment is further based on a number of portions of video content in the list of other portions of video content and a length of the portion of video content (fig. 1-3, paragraph 26 and 75 wherein the meter collects and time stamps audio fingerprints corresponding to media played in the monitored environment at the granularity necessary to match reference data and identify the individual media, based on oner or more media identifiers listed).

12.	Regarding claim 6, Wright discloses the method of claim 1, further comprising: obtaining transition data for a section of video content that includes the portion of video content (fig. 1-3, paragraph 17, 21 and 34 wherein a reference identifier identifying the reference media asset represented by the matched reference signatures, a duration of the signature match corresponding to the length of the matched media segment in the matched reference media asset);
and identifying boundaries of the portion of video content using the transition data (fig. 1-3, paragraph 17, 21 and 34 wherein a reference identifier identifying the reference media asset represented by the matched reference signatures, a duration of the signature match corresponding to the length of the matched media segment in the matched reference media asset).

13.	Regarding claim 7, Wright discloses the method of claim 1, further comprising after identifying the portion of video content as a program segment, merging the portion of video content with an adjacent portion of video content that is identified as a program segment (fig.1-3, paragraph 30 wherein system determines respective media asset is associated with corresponding monitoring data and hashes the signatures included in the monitoring data).

14.	Regarding claim 8, McMillian discloses the method of claim 7, wherein merging the portion of video content with the adjacent portion of video content comprises:  obtaining a first list of matching portions for the portion of video content (fig. 1-3, paragraphs 26-27 and 75 wherein system features a lineup containing a listing of programs being presented at the times and media sources accessible to the presentation site); 
and obtaining a second list of matching portions for the adjacent portion of video content; identifying correspondences between the first list and the second list using timestamps for matching portions of the first list of matching portions and timestamps for matching portions of the second list of matching portions (fig. 1-3, paragraph 52 wherein system identifies next event scheduled for the next time period). 
Wright discloses based on the correspondences, merging the portion of video content with the adjacent portion of video content (fig.1-3, paragraph 30 wherein system determines respective media asset is associated with corresponding monitoring data and hashes the signatures included in the monitoring data).

15.	Regarding claim 9, Wright discloses the method of claim 1, further comprising generating a copy of the program using the data file for the program (fig. 1-3, paragraphs 16 and 19 wherein a good signature is repeatable when processing the same media presentation, but is unique relative to other (e.g., different) presentations of other (e.g., different) media).

16.	Regarding claim 12, Wright discloses the method of claim 1, further comprising: obtaining fingerprint repetition data for another portion of video content (fig. 1-3, paragraphs 16-17 wherein system performs comparing the monitored signature(s) to one or more reference signatures corresponding to known (e.g., reference) media source feeds); 
identifying the other portion of video content as an advertisement segment rather than a program segment using the fingerprint repetition data (fig. 1-3, paragraphs 30 and 34 wherein the meter data analyzer can identify the media by matching unhashed signatures and/or hashed signatures); 
and identifying metadata for the other portion of video content (fig. 1-3, paragraph 19 wherein media assets can be identified via unique media identifiers (e.g., a name of the media asset, a metadata tag, etc).
McMillian discloses storing an indication of the other portion of video content and the metadata in another data file (fig. 1-3, paragraph 115 wherein system generates a unique media identifier (e.g., a media identifier not used to identify any other media) and stores the generated media identifier in the signature database in association with the selected signature).

17.	Regarding claim 13, Wright discloses a non-transitory computer-readable medium having stored thereon program instructions that upon execution by a processor, cause performance of a set of acts comprising:  obtaining fingerprint repetition data for a portion of video content, wherein the fingerprint repetition data comprises a list of other portions of video content matching the portion of video content and respective reference identifiers for the other portions of video content (fig. 1-3, paragraphs 16-17 wherein system performs comparing the monitored signature(s) to one or more reference signatures corresponding to known (e.g., reference) media source feeds); 
identifying the portion of video content as a program segment rather than an advertisement segment based at least on a number of unique reference identifiers within the list of other portions of video content relative to a total number of reference identifiers within the list of other portions of video content (fig. 1-3, paragraphs 39-42 wherein each episode is identified by a sequence of signatures comprising a number of unique signatures and a “bumper” signature. So an episode is identified based on a number of unique signatures (i.e. 2) relative to (considered in relation to) a total number of reference identifiers (i.e. 3 total to identify that episode)); 
and determining that the portion of video content corresponds to a program specified in an electronic program guide using a timestamp of the portion of video content (fig. 1-3, paragraphs 31 and 34 wherein a duration of the signature match corresponding to the length of the matched media segment in the matched reference media asset, and a timestamp corresponding to a position (e.g., starting position) of the matched media segment in the matched reference asset).
However Wright is silent in regards to disclosing based on the identifying of the portion of video content as a program segment and the determining that the portion of video content corresponds to the program, storing an indication of the portion of video content in a data file for the program.
McMillian discloses based on the identifying of the portion of video content as a program segment and the determining that the portion of video content corresponds to the program, storing an indication of the portion of video content in a data file for the program (fig. 1-3, paragraph 115 wherein system generates a unique media identifier (e.g., a media identifier not used to identify any other media) and stores the generated media identifier in the signature database in association with the selected signature).  McMillian (paragraph 104) provides motivation to combine the references wherein system continues receiving media and generating and/or updating the reference log(s).  All of the elements are known.  Combining the references would yield the instant claims wherein identifiers for portions of a video program can be generated for storage and future use.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

18.	Regarding claim 14, McMillian discloses the non-transitory computer-readable medium of claim 13, wherein obtaining the fingerprint repetition data comprises searching for matches to fingerprints of the portion of video content within a video database so as to obtain the list of other portions of video content (fig. 1-3, paragraphs 26-27 and 75 wherein system features a lineup containing a listing of programs being presented at the times and media sources accessible to the presentation site)..

19.	Regarding claim 15, Wright discloses the non-transitory computer-readable medium of claim 13, wherein identifying the portion of video content as a program segment rather than an advertisement segment based at least on the number of unique reference identifiers relate to the total number of reference identifiers comprises determining that a ratio of the number of unique reference identifiers to the total number of reference identifiers satisfies a threshold (fig. 1-3, paragraphs 18-19 and 39 wherein media assets can be identified via unique media identifiers (e.g., a name of the media asset, a metadata tag, etc.)).

20.	Regarding claim 16, Wright discloses a computing system configured for performing a set of acts comprising:  obtaining fingerprint repetition data for a portion of video content, wherein the fingerprint repetition data comprises a list of other portions of video content matching the portion of video content and respective reference identifiers for the other portions of video content (fig. 1-3, paragraphs 16-17 wherein system performs comparing the monitored signature(s) to one or more reference signatures corresponding to known (e.g., reference) media source feeds); 
identifying the portion of video content as a program segment rather than an advertisement segment based at least on a number of unique reference identifiers within the list of other portions of video content relative to a total number of reference identifiers within the list of other portions of video content (fig. 1-3, paragraphs 39-42 wherein each episode is identified by a sequence of signatures comprising a number of unique signatures and a “bumper” signature. So an episode is identified based on a number of unique signatures (i.e. 2) relative to (considered in relation to) a total number of reference identifiers (i.e. 3 total to identify that episode)); 
and determining that the portion of video content corresponds to a program specified in an electronic program guide using a timestamp of the portion of video content (fig. 1-3, paragraphs 31 and 34 wherein a duration of the signature match corresponding to the length of the matched media segment in the matched reference media asset, and a timestamp corresponding to a position (e.g., starting position) of the matched media segment in the matched reference asset).
McMillian discloses based on the identifying of the portion of video content as a program segment and the determining that the portion of video content corresponds to the program, storing an indication of the portion of video content in a data file for the program (fig. 1-3, paragraph 115 wherein system generates a unique media identifier (e.g., a media identifier not used to identify any other media) and stores the generated media identifier in the signature database in association with the selected signature).  McMillian (paragraph 104) provides motivation to combine the references wherein system continues receiving media and generating and/or updating the reference log(s).  All of the elements are known.  Combining the references would yield the instant claims wherein identifiers for portions of a video program can be generated for storage and future use.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

21.	Regarding claim 17, McMillian discloses the computing system of claim 16, wherein obtaining the fingerprint repetition data comprises searching for matches to fingerprints of the portion of video content within a video database so as to obtain the list of other portions of video content (fig. 1-3, paragraphs 26-27 and 75 wherein system features a lineup containing a listing of programs being presented at the times and media sources accessible to the presentation site).

22.	Regarding claim 18, Wright discloses the computing system of claim 16, wherein identifying the portion of video content as a program segment rather than an advertisement segment based at least on the number of unique reference identifiers relate to the total number of reference identifiers comprises determining that a ratio of the number of unique reference identifiers to the total number of reference identifiers satisfies a threshold (fig. 1-3, paragraphs 18-19, 30 and 39 wherein media assets can be identified via unique media identifiers (e.g., a name of the media asset, a metadata tag, etc.)).

23.	Regarding claim 19, McMillian discloses the computing system of claim 16, wherein: the set of acts further comprises obtaining logo coverage data for the portion of video content, the logo coverage data is indicative of a percent of time that a logo overlays the portion of video content, and the identifying the portion of video content as a program segment rather than an advertisement segment is further based on the logo coverage data (fig. 1-3, paragraph 55-56 wherein the logo identifier may log an event that indicates a time period of program media as being between a start time of detection of the logo in the media and a next end time of detection of the logo in the media).

24.	Regarding claim 20, Wright discloses the computing system of claim 16, wherein the set of acts further comprises: obtaining transition data for a section of video content that includes the portion of video content (fig. 1-3, paragraph 17, 21 and 34 wherein a reference identifier identifying the reference media asset represented by the matched reference signatures, a duration of the signature match corresponding to the length of the matched media segment in the matched reference media asset); 
and identifying boundaries of the portion of video content using the transition data (fig. 1-3, paragraph 17, 21 and 34 wherein a reference identifier identifying the reference media asset represented by the matched reference signatures, a duration of the signature match corresponding to the length of the matched media segment in the matched reference media asset).

25.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wright, in view of McMillian, in view of Younessian (US 2022/0019809), hereinafter referred to as Younessian.

26.	Regarding claim 10, Wright and McMillian are silent in regards to disclosing the method of claim 1, further comprising obtaining closed captioning repetition data for the portion of video content, wherein the identifying the portion of video content as a program segment rather than an advertisement segment is further based on the closed captioning repetition data.
	Younessian discloses the method of claim 1, further comprising obtaining closed captioning repetition data for the portion of video content, wherein the identifying the portion of video content as a program segment rather than an advertisement segment is further based on the closed captioning repetition data (fig. 1-3, paragraphs 23 and 52 wherein a characteristic of a video segment may include a video fingerprint, a length, audio elements, an audio fingerprint, closed captioning data, subtitle data, on-screen text, or a detected visual feature).  Younessian (paragraph 23) provides motivation to combine the references wherein model may be configured to determine that the video segment comprises an advertisement or not based on closed caption data.  All of the elements are known.  Combining the references would yield the instant claims wherein closed captioning data is used to determine if content is not an advertisement.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

27.	Regarding claim 11, Younessian discloses the method of claim 10, further comprising: generating features using the closed captioning repetition data (fig. 4, paragraph 60 wherein characteristics of video segment are conferred in closed captioning data);
Wright discloses providing the features as input to a classification model, wherein the classification model is configured to output classification data indicative of a likelihood of the features being characteristic of a program segment, wherein the identifying the portion of video content as a program segment rather than an advertisement segment is further based on the classification data (fig. 1-3, paragraph 57 wherein the credit determiner credits the media exposure to the class of media assets (e.g., a television series, etc.) associated with the signature match between the signatures of the monitoring data and the reference signatures).

Conclusion
28.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010. The examiner can normally be reached Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CNH/
/JEFFEREY F HAROLD/           Supervisory Patent Examiner, Art Unit 2424